DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 10 is amended to correct the dependency as claim 6 is canceled, claims 13-18 are canceled as they were previously withdrawn without traverse and are drawn to method claims which do not include recitations to the allowable device features.
10. (currently amended) The syringe assembly of claim [[6]]1, the pusher assembly further comprising: a second pusher configured to engage with and advance the second plunger; and a second pusher extension coupling the second pusher to the main pusher shaft.
13.-18. (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 19, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a syringe assembly comprising a first plunger movable within a first syringe cavity, the first plunger comprising a first gear rack extending longitudinally along the first plunger, a second plunger movable within a second syringe cavity and defining a second chamber in the second syringe cavity, the second plunger comprising a second gear rack extending longitudinally along the second plunger, a connecting gear rotatably coupled to an assembly housing, wherein the connecting gear is configured to be in meshed engagement with at least one of the first gear rack and the second gear rack, and a pusher assembly moveable within the assembly housing, the pusher assembly comprising: DB2/ 43251319.12Application No.: 16/572,379In Reply to Office Action of April 01, 2022a main pusher shaft extending from outside of the assembly housing to inside the assembly housing; and an intermediate pusher shaft releasably coupled to the main pusher shaft, wherein the intermediate pusher shaft is configured to engage with and advance the first plunger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783